DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections concerning “right and left” and reference characters “291” and “294” have been fully considered and are persuasive in view of the Amendment.  Accordingly, these drawing objections have been withdrawn.   However, Applicant did not address the objection regarding reference character #170.  Accordingly, this objection is repeated below.  
Applicant’s arguments, filed with respect to the claim objection have been fully considered and are persuasive in view of the Amendment.  Accordingly, the claim objection has been withdrawn.   
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the rejections under 35 U.S.C. 112(b) have been withdrawn.   
Applicant's arguments file have been fully considered but they are not persuasive.  Applicant’s arguments concerning Cayce are acknowledged.  As argued by Applicant Cayce alone is not relied upon to teach or disclose the elements in question.  Regarding Lin, Lin is relied upon to teach fins at the appropriate location along the heat pipe, not the particular connection claimed.  Regarding Trent, Applicant argues that Trent merely discloses a shell and pipe heat exchanger.  Examiner disagrees.  As claimed, the heat exchanger #20, which includes a plurality of vertically arranged inlets forming tubular sleeves receiving each of the tubes from the individual heat pipe modules, meets “a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat 

Drawings
The drawings were received on 19 January 2021.  These drawings are accepted with the exception of the issue from the previous action repeated below.  Examiner appreciates Applicant’s submission of the Annotated Sheets previously requested.  Examiner has not repeated that requirement in view that the remaining issue may be corrected through amendment to the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “170” has been used to designate both “heat transfer module” and “side cooling fin”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cayce (US 5,309,725) in view of Trent (US 6,578,629) and Lin et al. (US 2007/0095510): all previously cited.
Cayce discloses a dehumidifier comprising: a condenser configured to condense a refrigerant (see at least condenser #38); an evaporator configured to evaporate the refrigerant (see at least evaporator #34); and a heat transfer module configured to absorb heat from air flowing into the evaporator, and to transfer the heat to air discharged from the evaporator (see at least #24/#26/#30; column 7, line 65 through column 8, line 20), wherein the heat transfer 
Cayce is silent regarding wherein each of the middle section modules comprises: a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module.
Trent teaches another dehumidifier comprising a heat transfer module with heat pipes wherein a middle section module comprises a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module (see at least shell and tube heat exchanger #20; column 6, lines 30-60 and 18-29: Examiner notes that the heat exchanger #20 has a plurality of inlets that act as sleeves for the individual tubes of the heat pipe modules).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce with wherein each of the middle section modules comprises: a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat 
While Trent further teaches heat transfer modification of the adiabatic joint section of the heat pipe (see at least Trent column 6, lines 30-40), Cayce in view of Trent does not disclose and a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves.
Lin et al. teaches another heat pipe wherein a plurality of dummy fins are horizontally arranged and connected to the plurality of adiabatic sections of the heat pipe (see at least adiabatic sections #163 with second portion #14b of fins).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce in view of Trent with a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves; that is, using the known technique of wherein a plurality of dummy fins are horizontally arranged and connected to the plurality of adiabatic sections of the heat pipe, as taught by Lin et al., to provide the dehumidifier of Cayce in view of Trent with a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of improved heat transfer with the ambient environment.  
Regarding claim 7, Cayce as modified by Trent and Lin et al, above, further discloses wherein each of the plurality of dummy fins has the same shape as each of the plurality of side cooling fins (see at least Lin et al. fin section #14b has the same shape as the remaining sections).  

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cayce in view of Trent and Lin et al., as applied to claim 1 above, and further in view of Dinh (US 5,404,938: previously cited).
Regarding claim 2, Cayce is silent regarding wherein each of the plurality of side cooling fins is formed as a corrugated fin.
Dinh teaches another dehumidifier with heat pipe heat transfer module having side cooling fins wherein each of the plurality of side cooling fins is formed as a corrugated fin (see at least Figures 14-15, column 8, line 58 through column 9, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce in view of Trent and Lin et al. with wherein each of the plurality of side cooling fins is formed as a corrugated fin, as taught by Dinh, to improve the dehumidifier of Cayce in view of Trent and Lin et al. by adjusting the heat transfer between the evaporator and the heat pipe of the heat transfer module (see at least Dinh column 8, line 58 through column 9, line 3).  
Regarding claim 3, Cayce is silent regarding wherein each of the plurality of side cooling fins is formed as a slit fin having a surface that is partially cut and bent in an upward direction.
Dinh teaches another dehumidifier with heat pipe heat transfer module having side cooling fins wherein each of the plurality of side cooling fins is formed as a slit fin having a surface that is partially cut and bent in an upward direction (see at least Figures 14-15, column 8, line 58 through column 9, line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce in view of Trent and Lin et al. with wherein each of the plurality of side cooling fins is formed as a slit fin having a surface that is partially cut and bent in an upward direction, as taught by Dinh, to improve the dehumidifier of Cayce in view of Trent and Lin et al. by adjusting the heat transfer between the evaporator and .  

Claims 11-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cayce (US 5,309,725) in view of Trent (US 6,578,629) and Lin et al. (US 2007/0095510): all previously cited.
Cayce shows a dehumidifier comprising: a condenser configured to condense a refrigerant (see at least condenser #38); an evaporator configured to evaporate the refrigerant (see at least evaporator #34); and a heat transfer module configured to absorb heat from air flowing into the evaporator, and to transfer the heat to air discharged from the evaporator (see at least #24/#26/#30; column 7, line 65 through column 8, line 20), wherein the heat transfer module comprises: a right module enclosing a right side of the evaporator (see at least heat pipe reheat coil #30); and a left module enclosing a left side of the evaporator (see at least heat pipe precooling coil #24), wherein each of the right module and the left module comprises: a plurality of side heat pipes each comprising two straight line parts, which extend in a left and right direction of the heat transfer module and are spaced apart from each other in a front and rear direction of the heat transfer module (see at least Figure 1, heat pipes #24/#30 each having a pair of straight line parts that extend in a left and right direction of the heat transfer module (which need not be the same as a left and right direction of the evaporator as claimed) and are spaced in a front/rear direction of the heat transfer module), and a connection part that connects the two straight line parts (see at least Figure 1, heat pipes #24/#30 each having U-shaped sections to seal/join straight sections; see also column 8, lines 9-20); a plurality of side cooling fins connected to the plurality of side heat pipes and spaced apart from each other in the left and right direction (see at least Figure 1, heat pipes #24/#30 each having a plurality of fins; see also column 8, lines 9-20); and wherein a plurality of middle section modules are disposed at a middle portion of the heat transfer module between a front surface and a rear surface of the 
Cayce is silent regarding wherein each of the middle section modules comprises: a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module.
Trent teaches another dehumidifier comprising a heat transfer module with heat pipes wherein a middle section module comprises a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module (see at least shell and tube heat exchanger #20; column 6, lines 30-60 and 18-29: Examiner notes that the heat exchanger #20 has a plurality of inlets that act as sleeves for the individual tubes of the heat pipe modules).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce with wherein each of the middle section modules comprises: a plurality of sleeves that are vertically arranged, each of which is formed in a tubular shape and configured to receive end portions of the plurality of side heat pipes of the right module and the left module, as taught by Trent, to improve the dehumidifier of Cayce by allowing for direct heat exchange between the heat exchange fluid of the evaporator/condenser and the heat pipe of the heat transfer module (see at least Trent column 6, lines 30-40).
While Trent further teaches heat transfer modification of the adiabatic joint section of the heat pipe (see at least Trent column 6, lines 30-40), Cayce in view of Trent does not disclose and a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves.
Lin et al. teaches another heat pipe wherein a plurality of dummy fins are horizontally arranged and connected to the plurality of adiabatic sections of the heat pipe (see at least adiabatic sections #163 with second portion #14b of fins).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the dehumidifier of Cayce in view of Trent with a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves; that is, using the known technique of wherein a plurality of dummy fins are horizontally arranged and connected to the plurality of adiabatic sections of the heat pipe, as taught by Lin et al., to provide the dehumidifier of Cayce in view of Trent with a plurality of dummy fins that are horizontally arranged and connected to the plurality of sleeves would have been obvious to one having ordinary skill in the art (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of improved heat transfer with the ambient environment.  
Regarding claim 12, Cayce further discloses wherein each of the plurality of side cooling fins is 24connected to the two straight line parts (see at least Figure 1, heat pipes #24/#30 each having a plurality of fins connected to the straight line parts of each of heat pipes #24/#30; see also column 8, lines 9-20).  
Regarding claim 13, Cayce further discloses wherein one of the two straight line parts is disposed at a front side of the evaporator (see at least Figure 1, the pair of straight line parts of heat pipe #24 is disposed at a front side of the evaporator (which as claimed need not be distinct from the left side)), and the other one of the two straight line parts is disposed at a rear side of the evaporator (see at least Figure 1, the pair of straight line parts of heat pipe #30 is disposed at a rear side of the evaporator (which as claimed need not be distinct from the right side)).
Regarding claim 14, Cayce further discloses wherein the connection part is disposed on at least one of a left side and a right side of the evaporator (see at least Figure 1, heat pipes 
Regarding claim 18, Cayce as modified by Trent and Lin et al, above, further discloses wherein each of the plurality of dummy fins has the same shape as each of the plurality of side cooling fins (see at least Lin et al. fin section #14b has the same shape as the remaining sections).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763